Citation Nr: 9927420	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected degenerative joint disease, left knee, 
rated as 20 percent disabling prior to June 23, 1998, and 
currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of injury, left knee, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied a claim by the veteran seeking 
entitlement to an increased disability rating for his left 
knee disability, then rated as 10 percent disabling.  In a 
December 1996 decision, the RO granted the veteran a 20 
percent rating for his left knee disorder.

This case was originally before the Board in May 1998, at 
which time it remanded the case back to the RO for additional 
medical development and to consider the issue of entitlement 
to a separate disability rating based on arthritis of the 
left knee.  In response, the RO obtained additional medical 
records and scheduled the veteran for another VA examination.  
Thereafter, the RO rendered another rating decision, dated 
October 1998, in which it continued the veteran's 20 percent 
disability rating for his service-connected residuals of 
injury to the left knee and granted entitlement to service 
connection degenerative joint disease of the left knee, 
assigning a separate 10 percent disability rating.  Most 
recently, in an April 1999 rating decision, the RO granted 
entitlement to a 20 percent disability rating for the 
veteran's service-connected degenerative joint disease, left 
knee, effective February 6, 1995, and a 30 percent disability 
rating, effective June 23, 1998.

The issue of entitlement to an increased disability rating 
for service-connected residuals of injury, left knee, is 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The evidence shows that the veteran's degenerative joint 
disease, left knee, first had extension limited to 20 degrees 
on June 23, 1998.  Prior to June 23, 1998, the evidence shows 
extension of the left knee limited to 15 degrees.  Flexion is 
not, and has never been, limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected degenerative joint disease, 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. §§ 4.14, 4.71(a), Diagnostic Codes 
(DCs) 5003, 5010, 5260, 5261  (1998).

2.  The criteria for a disability rating in excess of 20 
percent prior to June 23, 1998, for service-connected 
degenerative joint disease, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§ 4.14, 
4.71(a), Diagnostic Codes (DCs) 5003, 5010, 5260, 5261  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for degenerative 
joint disease, left knee, and has appealed the initial 
assignment of less-than-complete benefits.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (where a veteran appeals 
the RO's initial assignment of a rating, for a service-
connected disorder, that constitutes less than a complete 
grant of benefits permitted under the rating schedule, he has 
established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA examinations of his left 
knee.  In addition, the RO obtained the veteran's service 
medical records and numerous VA and private medical records.  
It also provided the veteran with a personal hearing.  The 
veteran has not indicated that there is any other relevant 
evidence available but not yet of record.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran injured his 
left knee during service.  An October 1982 outpatient record 
indicates that he had complaints of left knee pain after 
falling down during a basketball game.  Physical examination 
revealed mild tenderness to palpation and range of motion 
from 11 to 91 degrees.  Assessment was left knee strain.  An 
October 1982 physical therapy report indicates that range of 
motion of the left knee was 0 to 115 degrees.  Tenderness and 
swelling were noted.  Assessment was sprain of the medial 
collateral ligament and medial musculature.  An October 1982 
orthopedic consultation report reflects that the veteran's 
left knee had moderate effusion, no gross instability, and no 
medial or lateral instability.  Slocum and Lachman's tests 
were negative.  X-rays were negative.  Impression was 
apparent traumatic effusion.

A December 1982 orthopedic consultation report indicates that 
the left knee had slight effusion and positive Lachman's, 
anterior drawer, and pivot shift tests.  X-rays were within 
normal limits.  Impression was torn medial meniscus and 
anterior cruciate ligament (ACL).

The veteran's September 1983 separation medical report notes 
no left knee problems.

A May 1984 private physician's letter makes no mention of 
degenerative joint disease of the left knee.  X-rays were 
negative.

A December 1986 private physician's statement reflects that 
the veteran re-injured his left knee in November 1986.  
Arthrogram revealed a crack in the tibial plateau posterior 
medially.

An October 1987 private X-ray report shows that the left knee 
was unremarkable.

Private X-ray reports, dated in November 1988, July 1990, and 
September 1991, reveal the presence of degenerative changes 
of the left knee.

A July 1994 VA outpatient record shows that the veteran was 
seen for complaints of pain in the left knee.  Marked 
crepitus of the left knee was noted.  X-rays revealed severe 
tricompartmental disease.  The impression was severe 
degenerative joint disease of the left knee.

A July 1994 VA X-ray report reveals moderate to severe 
degenerative changes of the left knee with very prominent 
patellofemoral degenerative changes.

A May 1995 letter from the veteran's employer reflects that 
the veteran had worked for the employer for 15 years and that 
he used to be more durable than he had been during the last 5 
years.  It indicates that he could "hardly get around" 
after 3 hours of work, that he seemed in great pain, and that 
his legs gave out on him.  

Two lay statements dated in May 1995, apparently from friends 
or family members, also indicate that the veteran had 
complaints of pain in his knees.

A VA joints examination was conducted in July 1995.  The 
report of that examination reflects, as medical history, that 
the veteran injured his left knee in service while playing 
basketball.  The veteran reported pain, swelling, and 
occasional "giving way."  On objective observation, the 
veteran walked with a mild limp on the left.  Range of motion 
was 15 to 115 degrees.  He had very significant 
patellofemoral crepitus on range of motion of the knee.  No 
definite instability of the knee was noted.  Diagnosis was 
residuals of left knee injury, degenerative changes.

A July 1995 private X-ray report, apparently provided as part 
of the veteran's VA examination, indicates marked 
degenerative changes at the left knee joint with marked 
medial joint space narrowing, compatible with old trauma.

On the occasion of the veteran's personal hearing in 
September 1996, and in other statements, he asserted that his 
left knee was always in pain, that he could not fully move 
it, and that it had grinding.  He stated that he had been 
given an elastic knee brace, but that it did not help much.  
He stated that his knee buckled and gave out on him.  He 
testified that he could only flex it to 90 degrees.

A September 1996 evaluation by Charles D. Terry, MD, reflects 
that the veteran's left knee showed no swelling or weakness.  
It was 1 centimeter smaller in circumference than the right 
knee.

An undated State Department of Education telerecorded message 
transcript, received at the RO in December 1996, indicates 
that the left knee had extension limited to 15 to 20 degrees 
and flexion limited to 95 degrees.  X-rays revealed severe 
degenerative arthritis.  Summary was that the veteran was 
limited in his standing and walking abilities due to 
degenerative arthritis.

A July 1997 VA X-ray report indicates that the veteran had 
mild-to-moderate degenerative joint disease of the left knee.

An August 1997 VA examination report indicates that the 
veteran walked with a slight limp on the left.  Range of 
motion was 15 to 110 degrees.  No pain on motion was noted.  
There was no definite ligament instability.  X-rays revealed 
severe osteoarthritic degenerative changes involving all 
three compartments with almost complete loss of joint space 
medial-tibial-femoral compartment.  Impression was severe 
degenerative joint disease of the left knee.  The examiner 
noted that the veteran may be a candidate for a total knee 
replacement at some point in the future.

The most recent medical evidence is a June 1998 VA 
examination report.  It outlines the medical history and 
subjective complaints of the veteran's left knee.  Range of 
motion was 20 to 110 degrees, with crepitus and pain on full 
flexion.  Lachman's test was negative, but there appeared to 
be slight lateral instability to varus stress.  X-rays 
revealed severe osteoarthritic changes in all three knee 
joint compartments.  Impression was severe degenerative joint 
disease, left knee.  Functional loss included pain, 
difficulty with prolonged weight bearing, squatting, 
stooping, and driving.

The claims file contains a multitude of additional medical 
records received at the RO in August 1998.  These consist of 
records from Franklin Memorial Primary Health Center from 
November 1994 to March 1997, VA outpatient records from 
October 1987 to July 1998, and additional records received 
from the Social Security Administration (SSA).  The vast 
majority of the records are mere duplicates of the medical 
evidence and lay statements already considered, supra.  None 
provide any additional substantive information concerning the 
veteran's degenerative joint disease of the left knee.  The 
SSA administrative decision records show that he was denied 
entitlement to disability benefits in January 1996 and, on 
reconsideration, in April 1996.  However, he was granted said 
benefits in December 1996.

III.  Analysis

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 30 percent for his service-
connected degenerative joint disease of the left knee.  The 
Board notes that the veteran was originally granted a 20 
percent disability rating, effective February 6, 1995, a 
rating that was increased to 30 percent, effective June 23, 
1998.  Therefore, in determining whether an increased 
disability rating is warranted, the Board must consider not 
only whether the veteran is entitled to a disability rating 
in excess of its current 30 percent rating, but also whether 
entitlement to a disability rating in excess of 20 percent 
was warranted prior to June 23, 1998, even if only 
temporarily.  See Fenderson v. West, 12 Vet. App. 119, 126 
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings) (citations omitted); see 38 C.F.R. §§ 3.400, 3.500  
(1998).

The veteran's degenerative joint disease of the left knee is 
currently rated pursuant to 5010-5261 of the Rating Schedule, 
indicating that it most closely resembles traumatic arthritis 
and that it is rated based on limitation of extension motion.  
38 C.F.R. § 4.27, 4.71a, DC 5003, 5010, 5261  (1998).  It is 
noteworthy that the veteran has other residuals of a left 
knee injury.  However, he is already separately service-
connected for these residuals.  These residuals are not to be 
considered by the Board at the present time.  The only matter 
before the Board is the proper evaluation to assign to the 
veteran's service-connected degenerative joint disease.  See 
Esteban v. Brown, 6 Vet. App. 259, 261  (1994) (a separate 
disability rating may be assigned for symptomatology that is 
not duplicative of or overlapping with that of another 
condition, that is, when the symptomatology is "distinct and 
separate.").  To assign separate ratings without separate 
and distinct pathologies would be to violate the rule against 
the pyramiding of the same disability under various 
diagnoses.  38 C.F.R. § 4.14  (1998).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) has held that pyramiding 
essentially involves "compensating a claimant twice (or 
more) for the same symptomatology" and that "such a result 
would overcompensate the claimant."  Brady v. Brown, 4 Vet. 
App. 203, 206  (1993); see also Fanning v. Brown, 4 Vet. App. 
225  (1993).

DC 5010 states that traumatic arthritis, substantiated by X-
ray findings, is to be rated based on DC 5003.  38 C.F.R. 
§ 4.71a, DC 5010  (1998).  DC 5003 pertains to degenerative 
arthritis and authorizes a disability rating based on the 
limitation of motion of the specific joint or joints 
involved.  When limitation of motion is noncompensable under 
the appropriate diagnostic code, then a 10 percent rating is 
for application for each major joint involved.  Limitation of 
motion must be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, DC 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003  
(1998).

In this case, it is clear that the veteran's left knee has 
severe degenerative joint disease.  This has been confirmed 
by several radiographic studies, most recently by the VA in 
June 1998.  Therefore, his degenerative joint disease is to 
be rated based on limitation of motion of the left knee, i.e. 
DC 5260 or DC 5261.  Id.

DC 5261 authorizes a 20 percent rating when extension of the 
knee is limited to 15 degrees.  A 30 percent rating is 
authorized for extension limited to 20 degrees.  A 40 percent 
rating is warranted when extension is limited to 30 degrees.  
38 C.F.R. § 4.71a, DC 5261  (1998).  Here, the medical 
evidence most recently shows that the veteran's left knee had 
extension limited to 20 degrees, according to the June 23, 
1998, VA examination report.  No evidence in the claims file 
shows that the veteran's left knee had extension limited to 
more than 20 degrees.  Therefore, the Board finds that his 
current 30 percent disability rating is appropriate under DC 
5261.

The Board notes that a rating may also be assigned based on 
DC 5260, for limitation of flexion.  38 C.F.R. § 4.71a, DC 
5260  (1998).  However, that provision authorizes a maximum 
30 percent disability rating.  Thus, the veteran would not be 
entitled to a higher rating if evaluated under that code.

The Board also finds that the RO properly rated the veteran's 
degenerative joint disease as 20 percent disabling prior to 
June 23, 1998.

The law provides that, in regards to a grant of a claim for 
direct service connection, the effective date of the award is 
the veteran's date of separation, if the claim was received 
within 1 year after separation, or the date of receipt of the 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400((b)(2)(i)  (1998).  In this case, the 
veteran's claim was not received within 1 year of his 
separation from service.  He separated from service in 1983 
and his claim was received in 1995.  Furthermore, as stated 
above, the earliest, and only, time that the medical evidence 
showed limitation of motion (either extension or flexion) 
warranting a 30 percent disability rating is the June 23, 
1998, VA examination report.

Prior to June 23, 1998, the evidence of record shows that the 
veteran's degenerative joint disease of the left knee most 
closely reflected a 20 percent disability rating.  
Specifically, the July 1995 VA examination report shows 
extension limited to 15 degrees, the undated private 
telerecorded message report indicates extension of 
approximately 15 to 20 degrees, and the August 1997 VA 
examination report shows extension limited to 15 degrees.  
From this, the Board concludes that the veteran's overall 
disability picture most closely reflected extension motion 
limited to 15 degrees.  The regulations authorize a 20 
percent disability rating for extension limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5261  (1998).  None of the 
medical evidence at any time prior to June 23, 1998, showed 
extension limited to 20 degrees.

While a 30 percent rating is also warranted when flexion is 
limited to 15 degrees, 38 C.F.R. § 4.71a, DC 5260  (1998), 
none of the medical evidence prior to June 23, 1998, shows 
flexion so limited.  They indicate flexion limited from 
between 95 and 115 degrees.  Even the veteran, during his 
personal hearing, asserted that he had 90 degrees of flexion.  
Overall, there is no basis under the Rating Schedule for a 
disability rating in excess of 20 percent prior to June 23, 
1998, not even temporarily.  See Fenderson v. West, supra.

IV.  Conclusion

The Board concludes that an increased disability rating is 
not warranted for the veteran's service-connected 
degenerative joint disease, left knee.  In arriving at this 
decision, the Board finds that the veteran's disability is 
properly rated as 30 percent disabling and that the veteran 
was not entitled to a rating in excess of 20 percent prior to 
June 23, 1998.  Therefore, his appeal must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

The appeal is denied.



REMAND

The veteran appealed a July 1995 denial by the RO of a claim 
for an increased disability rating for his service-connected 
residuals of left knee injury, then rated as 10 percent 
disabling.  As stated above, that rating was later increased, 
to 20 percent, as per a December 1996 RO decision.

The 20 percent disability rating for the veteran's left knee 
injury was continued pursuant to an October 1998 rating 
decision by the RO.

Most recently, in its April 1999 rating decision, the RO 
again "continued" the veteran's disability evaluation for 
his service-connected residuals of injury, left knee.  
However, in that decision, and in its associated Supplemental 
Statement of the Case, the RO indicated that his disability 
was 10 percent disabling.

From the above, the Board is not able to ascertain the 
current status of this claim.  Specifically, it cannot 
determine whether the RO intended to reduce the disability 
rating assigned to the left knee injury residuals (from 20 
percent to 10 percent), whether it merely mistyped the actual 
disability rating, or whether some other reason exists for 
its classification of the veteran's disability as 10 percent 
disabling.  Neither the April 1999 rating decision, nor 
Supplemental Statement of the Case, provides the necessary 
clarification.  Such clarification is necessary prior to 
appellate review.  38 C.F.R. § 19.29  (1998) ("The Statement 
of the Case must be complete enough to allow the  appellant 
to present written and/or oral arguments before the Board of 
Veterans' Appeals.  It must contain: (a) A summary of the 
evidence in the case relating to the issue or  issues with 
which the appellant or representative has expressed 
disagreement; (b) A summary of the applicable laws and 
regulations, with  appropriate citations, and a discussion of 
how such laws and regulations  affect the determination; and 
(c) The determination of the agency of original jurisdiction 
on each issue and the reasons for each such determination 
with respect to which disagreement has been expressed."); 
38 C.F.R. § 19.31  (1998)  ("a Supplemental Statement of the 
Case will be issued  to assure full notification to the 
appellant of the status of the case"); See also 38 C.F.R. 
§ 19.9  (1998) (if further evidence or clarification of the 
evidence or correction of a procedural defect is necessary 
for a proper appellate decision, the Board shall remand the 
case back to the RO).  

Accordingly, the issue of entitlement to an increased 
disability rating for service-connected residuals of injury 
to the left knee is REMANDED for the following:

1.  The RO should review the issue of 
entitlement to an increased disability 
rating for service-connected residuals of 
injury, left knee, rated on appeal as 20 
percent disabling.  In doing so, it 
should clarify what action, if any, it 
has taken with respect to that claim, in 
particular to the assigned disability 
rating.

2.  Thereafter, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable period of time in 
which to respond.  The Supplemental 
Statement of the Case should provide any 
additional pertinent laws and regulations 
and rationales for all decisions made.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

